Case 3:17-cv-00101-RDM Document 272 Filed 04/22/19 Page 1 of 2

WILMERHALE

April 22, 2019 Karin Dryhurst

Via ECF +1 202 663 6248 (t)
T_T +4 202 663 6363 (f)

karin.dryhurst@wilmerhale.com
Honorable Thomas I. Vanaskie

JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

Re: Defendants’ Withholding of Select Sample Nos. 794 through 4320
Dear Judge Vanaskie:

Pursuant to Special Master Order 23, Defendants respectfully submit this letter in
response to the Court’s question regarding the work product assertions on a compilation of 232
sample documents collected for outside counsel.

By way of background, in December 2014, Navient retained outside counsel Hudson
Cook, LLP to review and provide legal advice on certain servicing practices. Hudson Cook was
retained in the midst of the CFPB’s investigation and in anticipation of litigation; indeed, the
review included many of the topics ultimately at issue in this litigation, including payment
processing and communications about repayment options. On February 11, 2015, Navient
employee Stephen Ford sent Navient employee Kim Austill a zip file of documents for
transmittal to Hudson Cook to assist in its review. Notably, because the Hudson Cook review
included topics that are not at issue in this lawsuit, some of the documents in the compilation
would not be responsive to the CFPB’s document requests.

The compilation reflects the thoughts and impressions of Navient’s counsel and falls
within settled work product protections. See Sporck v. Peil, 759 F.2d 312, 316 (3d Cir. 1985)
(counsel’s selection and compilation of non-privileged documents was given “an almost absolute
protection from discovery”); Petersen v. Douglas County Bank & Trust Co:, 967 F.2d 1186,
1189 (8th Cir. 1992) (holding that compilations of business records prepared in preparation for
litigation can be protected by the work product doctrine if “their selection would reveal mental
impressions concerning the potential litigation”); United States v. American Telephone &
Telegraph Co., 642 F.2d 1285, 1288-89 (D.C. Cir. 1980) (holding database was covered by
work product protection because the organization and categorization of 1.5 million pages out of
7 million pages “might well enable [the defendant] to determine which documents a plaintiffs
counsel would consider important”); Rhone-Poulenc Rorer, Inc. v. Home Indemnity Co., 1991
WL 211223, at *8 (E.D. Pa. Oct. 9, 1991) (holding that a lawyer’s selection of certain public
documents represented work product because picking those documents that “would best aid in
preparing and proving the case” reflected the lawyer’s “thoughts and opinions”).

Wilmer Cutler Pickering Hale and Dorr itp, 1875 Pennsylvania Avenue NW, Washington, DC 20006

Beuing Berlin Boston Brussels Denver Frankfurt London Los Angeles New York Palo Alto Washington
Case 3:17-cv-00101-RDM Document 272 Filed 04/22/19 Page 2 of 2

WILMERHALE

April 22, 2019
Page 2

The Court asked whether documents contained in the compilation were otherwise
produced. 214 of the documents in the compilation are policies and procedures contained on
Navient’s internal repository called KnowledgeShare.' As part of its document productions,
Navient searched for responsive documents housed on KnowledgeShare and produced all
versions from the discovery time period. In total, Navient produced over 25,000 documents
from KnowledgeShare. Accordingly, to the extent there are responsive KnowledgeShare
documents contained in the work product compilation, they would have been produced as part of
Defendants’ normal search and review process.”

Respectfully submitted,

Kon Pry havert / NB

Karin Dryhurst

 

' The remainder contain limited substantive content and are not responsive to the CFPB’s
Requests for Production. They consist of image files (sample numbers 902, 907, 924, 1914,
2002, 2024, 2591, 3095, 3445, 3824, 3830, 3905, 3938, 3959, 4138, and 4246), a blank
document collection cover sheet (1307), and an Excel document similar to a version already
produced (2281).

* Asa further check, Defendants manually searched for the 214 compiled documents among the
nearly one million documents they produced to the CFPB and specifically located versions of
158 of the documents. Defendants believe the difference is attributable to two things: (1) as
noted, the Hudson Cook review was broader than the issues in the lawsuit, so some of the
documents in the compilation would not be responsive to a document request; and (2) the
metadata for documents produced from KnowledgeShare differs from the metadata of
KnowledgeShare documents attached to emails, so documents could not be matched with perfect
accuracy.
